J-S35045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: X.M. AND K.J.                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.T., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 334 WDA 2017

                Appeal from the Order Entered January 30, 2017
                In the Court of Common Pleas of Beaver County
           Orphans’ Court at No(s): JV 72 of 2014, Ocrt 3039 of 2016,
                       JV 91 of 2016, Ocrt 3040 of 2016

    IN RE: X.M. AND K.J.                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.T., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 335 WDA 2017

                Appeal from the Order Entered January 30, 2017
                In the Court of Common Pleas of Beaver County
       Orphans’ Court at No(s): Orphans Ct. 3040 of 2016 & 3039 of 2016


BEFORE:      LAZARUS, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                              FILED JUNE 1, 2017

        Appellant, B.T. (“Mother”), files this appeal from the order entered by

the Court of Common Pleas of Beaver County terminating Mother’s parental

rights to two of her sons, X.M. (born in March 2006) and K.J. (born in July
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S35045-17



2013), pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b).       After careful

review, we affirm.

       The trial court provided the following summary of the factual

background of the case:

             X.M. and K.J. were placed by Beaver County Children and
       Youth Services (CYS) in foster care on June 1, 2015. K.J. was
       two years old and nonverbal at the time of his placement; X.M.
       was ten years old at the time of his placement.1 CYS was
       involved with the family since 2012 due to reports of mental
       health issues involving their Mother, B.T. Although there were
       multiple reports made to CYS since as early as January 12,
       2012, and although CYS was monitoring the situation, Mother
       repeatedly refused services from 2012 through June 2015. The
       Court is unsure why a dependency action was not filed sooner.
       Ultimately, following an incident on June 1, 2015, CYS filed a
       dependency action, and the two boys, along with a brother, were
       formally placed with a foster family. The brother was later
       placed with his father and is not subject to this case.

             Mother’s mental health issues have a long history, and
       apparently stem from multiple traumatic events, starting in
       childhood. She was raped, which resulted in a pregnancy; this is
       how X.M. was conceived. Mother has four children total. The
       two who are not subject of these termination actions are living
       with their fathers.

             On June 1, 2015, Mother had been living at the Women’s
       Center in Beaver with three of her children. She left two of the
       children at the Center, unsupervised, and took a taxi to a
       wooded area with K.J. and a sledgehammer. After dropping
       Mother off near the woods, the taxi driver called the Women’s
       Center to let them know that Mother had a sledgehammer. A
       counselor from the Women’s Center found Mother in the woods
       trying to open a safe with the sledgehammer, with the child
____________________________________________


1
 We observe that X.M., who was born in March 2006, was nine years old
when he was removed from Mother’s care.



                                           -2-
J-S35045-17


     nearby. Mother advised the counselor not to come near her,
     because her thoughts were hurting her. The counselor called the
     police, and they took Mother to Heritage Valley Beaver Hospital.
     Mother refused to allow K.J. to return to the Women’s Center so
     he went with her to the hospital. All three children were placed
     in a foster home pending a search for relatives.

           K.J.’s father has not been identified. X.M.’s father is
     incarcerated for 40 years at SCI Hunting[d]on. The third child’s
     father was located, and again, that child went to live with his
     father.

            On June 22, 2015, CYS was notified that Mother had
     sexually inappropriate with X.M. and the third child; Mother
     confirmed that the allegations were true. X.M. later disclosed
     that Mother had been abusing him since he was 6 years old. He
     was hit on numerous occasions with a variety of items, including
     a belt, hanger, and a skillet. Mother would pull his pants down
     and hit him very hard. On one occasion, prior to placement,
     Mother hit X.M. with a water gun so hard that it caused bruising
     to his face.

           Mother remained hospitalized on a long-term involuntary
     commitment from June 1, 2015 to August 2015, at which time
     she was transferred to Friendship Ridge’s Long Term Structured
     Residential Program (LTSR), in Beaver, Pennsylvania. From
     there, she moved to Cornerstone Rehabilitation Residence in
     Beaver Falls, Pennsylvania, in December 2015. She currently
     resides at this facility. She will need to be told by supportive
     housing when it will be appropriate for her to move to a less
     structured living environment. She does not have appropriate
     housing for the children to live with her and is on a waiting list
     for public housing.

            Mother was following all recommendations of the family
     service plan for the last several months, which prompted her
     lawyer to file a motion seeking additional visitation with the
     children.   The motion was filed in March 2016, and was
     continued until April 2016, but the court has unable to
     determine, from the evidence presented, whether increased
     visits would be appropriate. CYS relied on a report that was
     more than six months old. This Court ordered an evaluation of
     Mother and the children by an independent evaluator to
     determine whether visits should be increased, or whether they

                                   -3-
J-S35045-17


       would be detrimental to the children, given all they had been
       through. The evaluation did not occur until late 2016, and a
       report followed on October 11, 2016.

             Dr. Patricia Pepe, Ph.D., a licensed psychologist at
       Allegheny Forensic Associates, met with Mother and the children
       and the foster parents in August 2016. She performed individual
       evaluations of each child and of Mother, and she did an
       interactional evaluation of the children with Mother and the
       foster parents. She issued a 23 page psychological evaluation
       report, detailing the history of the case, her observations, and
       conclusions.

             Based on the results of the evaluation and the history of
       the case, CYS moved to change the goal from reunification to
       adoption and filed a petition to terminate Mother’s parental
       rights. The hearing to change the goal was held on September
       2, 2016, at which time Mother withdrew her request for
       increased visitation[.]

Trial Court Opinion (T.C.O.), 1/31/17, at 1-4 (footnotes omitted).

       On November 11, 2016, the trial court held a hearing on the petition

to terminate Mother’s parental rights. CYS presented the testimony of Dr.

Pepe and caseworker Jodi Pavlinch. Mother chose not to call any witnesses.

In a final decree filed on January 30, 2017, the trial court terminated

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b). 2

On February 22, 2016, Mother, through appointed counsel, filed a notice of

appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       On appeal, Mother raises four issues for our review:
____________________________________________


2
 CYS also filed for termination of the children's fathers' parental rights,
which the trial court granted. The fathers chose not to appeal those orders.




                                           -4-
J-S35045-17


      I.     Whether the Honorable Court erred or abused its discretion
             by terminating Mother’s parental rights with regards to
             both children when the evidence presented was insufficient
             to support a finding by the Honorable Court that [CYS]
             established by clear and convincing evidence that
             [Mother’s] parental rights should be terminated under 23
             Pa.C.S. § 2511(a)(5) and (8)?

      II.    Whether the Honorable Court erred or abused its discretion
             by terminating Mother’s parental rights with regards to
             both children when the evidence presented clearly showed
             the Mother, using all available and reasonable services,
             had remedied the conditions which led to the removal in a
             sufficient amount of time?

      III.   Whether the Honorable Court erred or abused its discretion
             by terminating Mother’s parental rights with regard to K.J.
             based solely upon the insufficient evidence that was
             presented regarding X.M.?

      IV.    Whether the Honorable Court abused its discretion in
             terminate [sic] the rights of Mother with regard to both
             children when the evidence presented by [CYS] was
             insufficient to support a finding by the Honorable Court
             that the termination of Mother’s parental rights would best
             serve the needs and welfare of the children under 23
             Pa.C.S. § 2511(b) in that the Honorable Court did not
             assess the needs of the children individually?

Mother’s Brief at 6.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
      A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”


                                      -5-
J-S35045-17


      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized
      our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings. See In
      re R.J.T., [608 Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].

In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court

is free to believe all, part, or none of the evidence presented and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”    In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004)

(citation omitted).   “[I]f competent evidence supports the trial court’s

findings, we will affirm even if the record could also support the opposite

result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003)

(citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.


                                     -6-
J-S35045-17



In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). Clear

and convincing evidence is defined as that which is so “clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re C.S., 761

A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of Adoption

of Charles E.D.M. II, 550 Pa. 595, 601, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the trial court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(5) and (8), as well as (b), which

provide as follows:

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

      (5)   The child has been removed from the care of the parent by
            the court or under a voluntary agreement with an agency
            for a period of at least six months, the conditions which led
            to the removal or placement of the child continue to exist,
            the parent cannot or will not remedy those conditions
            within a reasonable period of time, the services or
            assistance reasonably available to the parent are not likely
            to remedy the conditions which led to the removal or
            placement of the child within a reasonable period of time
            and termination of the parental rights would best serve the
            needs and welfare of the child.

                                    ***
      (8)   The child has been removed from the care of the parent by
            the court or under a voluntary agreement with an agency,
            12 months or more have elapsed from the date of removal
            or placement, the conditions which led to the removal or
            placement of the child continue to exist and termination of
            parental rights would best serve the needs and welfare of
            the child.



                                     -7-
J-S35045-17


                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(5), (8), (b).

     This Court has discussed the grounds for termination of parental rights

under Sections 2511(a)(5) and (8):

     Termination of parental rights under Section 2511(a)(5) requires
     that: (1) the child has been removed from parental care for at
     least six months; (2) the conditions which led to removal and
     placement of the child continue to exist; and (3) termination of
     parental rights would best serve the needs and welfare of the
     child. 23 Pa.C.S.A. § 2511(a)(5). “[T]o terminate parental rights
     pursuant to 23 Pa.C.S.A. § 2511(a)(8), the following factors
     must be demonstrated: (1) the child has been removed from
     parental care for 12 months or more from the date of removal;
     (2) the conditions which led to the removal or placement of the
     child continue to exist; and (3) termination of parental rights
     would best serve the needs and welfare of the child.” In re
     Adoption of M.E.P., 825 A.2d 1266, 1275–76 (Pa.Super.2003);
     23 Pa.C.S.A. § 2511(a)(8). “Section 2511(a)(8) sets a 12–
     month time frame for a parent to remedy the conditions that led
     to the children's removal by the court.” In re A.R., 837 A.2d
     560, 564 (Pa.Super.2003). Once the 12–month period has been
     established, the court must next determine whether the
     conditions that led to the child's removal continue to exist,
     despite the reasonable good faith efforts of the Agency supplied
     over a realistic time period. Id. Termination under Section
     2511(a)(8) does not require the court to evaluate a parent's
     current willingness or ability to remedy the conditions that
     initially caused placement or the availability or efficacy of Agency

                                     -8-
J-S35045-17


     services.   In re Adoption of T.B.B., 835 A.2d 387, 396
     (Pa.Super. 2003); In re Adoption of M.E.P., supra.

In re Z.P., 994 A.2d 1108, 1118 (Pa.Super. 2010).

     Moreover, this Court has emphasized that:

     The statute permitting the termination of parental rights outlines
     certain irreducible minimum requirements of care that parents
     must provide for their children, and a parent who cannot or will
     not meet the requirements within a reasonable time following
     intervention by the state may properly be considered unfit and
     have his parental rights terminated. In re B.L.L., 787 A.2d
     1007, 1013 (Pa.Super. 2001).

In re Z.P., 994 A.2d at 1118.

     Our review of the record shows that the children were taken into

custody by CYS on June 1, 2015. Prior to the children’s placement, Mother

admittedly subjected X.M. to physical and sexual abuse and neglected both

children’s physical and emotional needs. The Orphans’ Court relied on the

testimony of Dr. Pepe who conducted in-depth evaluations of the children

and Mother:

           Dr. Pepe stated in her report, and testified, that she did
     not believe the children should have increased visits with their
     Mother. Instead, she concluded that the children were suffering
     from severe trauma and should not return to Mother.

           With respect to X.M., Dr. Pepe observed that he was
     credible in his description of multiple events that included being
     beat with a belt, hanger, and skillet. He was hit with a water
     gun so hard, that he got a black eye. X.M. believed his Mother
     was going to set him on fire and that his Mother sexually abused
     him. He stated that he was so scared of her that he has had
     repeated nightmares and he has many symptoms of post-
     traumatic stress disorder [(PTSD)]. He suffers from anxiety,
     child abuse, sexual abuse, and neglect. With respect to neglect,
     the children did not have enough food on many occasions.
     When the children were first placed, they would go through the

                                   -9-
J-S35045-17


        garbage to look for food, and would take frozen food out of the
        freezer to the bathroom to eat it.

                                     ***
              Dr. Pepe also [found] the results of Mother’s personality
        test were concerning… The combination of scores indicated that
        she had a lack of concern for social or aggressive behaviors, and
        continues to suffer from psychosis that can lead to aggressive
        behavior. … These are deep seeded personality issues that will
        take her a long time to address. For this reason, there are
        ongoing safety concerns. Mother was psychotic when she was
        touching herself (in the genital area) and then putting her hand
        in X.M.’s mouth. If she is not compliant with her medication,
        she will likely continue to suffer from this psychosis. Her mental
        health is very fragile. The trauma she sustained as a child
        continues to impact her. She has been found to be a perpetrator
        of physical abuse of these children.

T.C.O. at 4-6.    Mother has been specifically diagnosed with bipolar disorder

and schizoaffective disorder.

        Notwithstanding the fact that the children have been in placement for

nearly two years, the record supports the notion that Mother’s mental health

issues continue to exist.     The trial court emphasized that as Mother had

caused the children to suffer great trauma through her abuse and neglect,

there is no evidence that Mother’s efforts to remedy the circumstances that

led to the removal of her children have been or can be successful.

        We agree that Mother’s mental health issues will prevent her from

being able to meet the needs of the children within a reasonable period of

time.    Although the trial court acknowledged that Mother sought mental

health treatment upon the children’s placement and Appellant has not had a

psychotic episode since that point, Dr. Pepe noted that Mother has deep-

seated personality issues that will take an extended period of time to


                                      - 10 -
J-S35045-17



address. As Mother “continues to exhibit significant symptoms of psychosis”

and shows a lack of concern for social and moral standards of behavior, Dr.

Pepe felt “there’s a very great risk of [her] continued ability to harm the

children.” N.T. 11/11/16, at 36.     Moreover, the trial court recognized that

Mother must remain compliant with her medication to avoid a relapse;

Mother’s ability to consistently regulate herself with the medication is

untested as she had been unmedicated for the previous nineteen years.

        Moreover, since the children’s placement, Mother has been unable to

care for them due to her long-term involuntary commitment in a psychiatric

hospital and her subsequent stay in a residential program.      While Mother

appears to be seeking public housing, it is unclear whether her counselors at

her current treatment program have found it appropriate for her to move to

a less structured environment in which she will be solely responsible for

consistently continuing her medication and her therapy. While Mother has

complied with the objectives in her family service plan, her attempt to

remedy the circumstances that led to the children’s placement has been

unsuccessful.

        The record also supports the trial court’s finding that termination of

Mother’s parental rights would best serve the needs and the welfare of the

boys.    As noted above, although Dr. Pepe had been asked to evaluate

Mother and the children determine whether Mother could have increased

visitation with the children, Dr. Pepe instead concluded that the children




                                     - 11 -
J-S35045-17



should never return to their mother’s care based on the trauma that Mother

had inflicted.

      In comparison, the children now live in a foster home together where

they are thriving. Dr. Pepe noted the dramatic differences in the children’s

behavior when they are with their foster parents. We agree with the trial

court that the children’s best interest is served by their placement with this

foster family that provides them with permanency and safety. Thus, as the

trial court’s determinations regarding sections 2511(a)(5) and (a)(8) are

supported by competent, clear and convincing evidence in the record, we

find no abuse of discretion. See In re T.S.M., 620 Pa. at 628, 71 A.3d at

267; In re Adoption of T.B.B., 835 A.2d at 394.

      After concluding that the grounds for termination of Mother’s parental

rights under Section 2511(a) are met, we now must analyze whether

termination is proper under Section 2511(b), which requires courts to “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.” 23 Pa.C.S. § 2511(b). The emotional needs and

welfare of the child have been properly interpreted to include “[i]ntangibles

such as love, comfort, security, and stability.” In re K.M., 53 A.3d 781, 791

(Pa. Super. 2012).

      Moreover,

            As this Court has explained, “Section 2511(b) does not
      explicitly require a bonding analysis and the term ‘bond’ is not
      defined in the Adoption Act. Case law, however, provides that
      analysis of the emotional bond, if any, between parent and child
      is a factor to be considered” as part of our analysis. In re

                                    - 12 -
J-S35045-17


      K.K.R.–S., 958 A.2d 529, 533 (Pa.Super. 2008). “While a
      parent's emotional bond with his or her child is a major aspect of
      the subsection 2511(b) best-interest analysis, it is nonetheless
      only one of many factors to be considered by the court when
      determining what is in the best interest of the child.” In re
      N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (citing K.K.R.–S.,
      958 A.2d at 533–36).

         [I]n addition to a bond examination, the trial court can
         equally emphasize the safety needs of the child, and
         should also consider the intangibles, such as the love,
         comfort, security, and stability the child might have with
         the foster parent. Additionally, this Court stated that the
         trial court should consider the importance of continuity of
         relationships and whether any existing parent-child bond
         can be severed without detrimental effects on the child.

      Id. (quoting In re A.S., 11 A.3d 473, 483 (Pa.Super. 2010));
      see also In re T.D., 949 A.2d 910, 920–23 (Pa.Super. 2008),
      appeal denied, 601 Pa. 684, 970 A.2d 1148 (2009) (affirming
      the termination of parental rights where “obvious emotional ties
      exist between T.D. and Parents, but Parents are either unwilling
      or unable to satisfy the irreducible minimum requirements of
      parenthood,” and where preserving the Parents' rights would
      prevent T.D. from being adopted and attaining permanency).

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015).

      Our courts have recognized that “pathological” emotional bonds may

exist between children and parents who have proven incapable of parenting.

In In re T.S.M., our Supreme Court reversed the trial court’s denial of a

petition to terminate a mother’s parental rights to five of her seven children,

finding that the trauma caused by breaking their unhealthy, “pathological”

bond was outweighed by the benefit of moving the children toward

permanent homes.      In re T.S.M., 620 Pa. at 634, 71 A.3d at 270-71.

Evidence in that case showed the children were bonded to Mother even

though two of the children experienced life-threatening incidents due to her

                                    - 13 -
J-S35045-17



neglect, the children admitted that their mother hit them with belts and

hangers, and the children witnessed their mother smoking marijuana and

having sexual relations with her paramour.       The Supreme Court discussed

this Court’s precedent analyzing termination cases where pathological bonds

exist between children and their parents:

            The Superior Court has emphasized that the mere
      existence of a bond or attachment of a child to a parent will not
      necessarily result in the denial of a termination petition.
      Instead, as Judge Tamilia eloquently observed while speaking for
      the court, it is “an immutable psychological truth” that “[e]ven
      the most abused of children will often harbor some positive
      emotion towards the abusive parent.” In re K.K.R.-S., 958 A.2d
      529, 535 (Pa.Super. 2008). Thus, Judge Tamilia cautioned
      against denying termination of parental rights based solely on
      the fact that a child has an attachment to the parent: “The
      continued attachment to the natural parents, despite serious
      parental rejection through abuse and neglect, and failure to
      correct parenting and behavior disorders which are harming the
      children cannot be misconstrued as bonding.” Id. at 535
      (quoting In re Involuntary Termination of C.W.S.M., 839
      A.2d 410, 418 (Pa.Super. 2003)) (Tamilia, J., dissenting).

Id. at 629, 71 A.3d at 267 (footnote omitted).

      In this case, although the orphans’ court found that the children have

a bond with Mother, it recognized that “this bond is deeply affected by the

trauma they have endured at the hands of their Mother.” T.C.O. at 6. The

trial court and Dr. Pepe focused on the severe psychological trauma and

possible permanent damage X.M. sustained through Mother’s physical

beatings, sexual abuse, and neglect. The trial court could not ignore X.M.’s

expressed fear of Mother and his adamant request to never again have

unsupervised visitation with her. Specifically, the trial court noted that:


                                     - 14 -
J-S35045-17



             [Dr. Pepe noted that] X.M. remains extremely fearful of
      Mother and insists that any visits be supervised. He does not
      want visits to be increased; he is fearful that his Mother will want
      him to come and live with her again. He understands that his
      Mother is “mentally sick.” His PTSD symptoms interfere with his
      ability to engage in age appropriate activities on a daily basis.
      He often becomes tearful at school and needs time to leave the
      classroom to gather his composure. The psychologist opined
      that if X.M.’s visits were not increased, and, if he were able to
      remain in the current placement permanently while continuing to
      engage with both mobile therapy and trauma based therapy,
      then X.M. may have a chance to survive and succeed. Dr. Pepe
      noted that she could not underscore the amount of psychological
      pain the child has endured and the level of psychological pain he
      continues to experience on a daily basis.

T.C.O. at 4-5. With regard to healing from these traumatic experiences, Dr.

Pepe opined that X.M., given his level of psychological and social

impairment, will need years to reach age appropriate functioning and will

likely have permanent psychological scars.

      The trial court recognized that K.J. will likely be more resilient given

that he was only two years old when removed from Mother’s care and the

fact that he was not physically abused by her. While K.J. could not verbalize

any concerns due to his age, Dr. Pepe observed that K.J. displays

developmental delay that is likely due to his experience of neglect. The trial

court emphasized Dr. Pepe’s finding that “[n]either child is functioning [in]

an age appropriate manner due to trauma and neglect.” T.C.O. at 5. The

trial court expressed concern about the children’s safety, comfort, and

stability in the face of doubt about whether Mother is capable of caring for

them, given her mental health condition.



                                     - 15 -
J-S35045-17



      Moreover, the trial court emphasized that the children are doing well in

their foster home and have bonded with their foster parents. The trial court

highlighted Dr. Pepe’s observation of notable differences of the children’s

behavior while with Mother or their foster parents.         During an evaluation

with Mother, X.M. exhibited fear of her, as he tried to move closer to Dr.

Pepe and away from Mother. When with his foster parents, X.M.’s demeanor

was radically different as he became relaxed and enjoyed himself.         In the

same manner, K.J. was much more “engaging and animated with his foster

parents.”   T.C.O. at 6.

      Based on the foregoing evidence, we agree with the trial court’s

conclusion that “[a]ny trauma caused by breaking the bond [X.M. and K.J.

have] with their natural Mother is outweighed by the benefit of moving the

children toward a permanent home.”           T.C.O. at 7.    See In re T.S.M.,

supra. We conclude that termination of Mother’s parental rights best serves

the children’s needs and welfare to allow them to move towards permanency

in their foster home. Accordingly, we affirm the order terminating Mother’s

parental rights.

      Order affirmed. Jurisdiction relinquished.




                                    - 16 -
J-S35045-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/1/2017




                          - 17 -